Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

1Q Surgical Associates, Inc.,
(PTAN: CA142561; NPI: 1093115735),

Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-15-3047
Decision No. CR4469
Date: December 3, 2015
DECISION

Petitioner, IQ Surgical Associates, Inc. appealed the determination establishing the
effective date of its enrollment and billing privileges as a group practice supplier in
Medicare. The Centers for Medicare & Medicaid Services (CMS) moved for summary
judgment. For the reasons explained below, I grant summary judgment in favor of CMS.
I find that Noridian Healthcare Solutions (Noridian), an administrative contractor for
CMS, properly determined that the earliest approvable enrollment application that it
received was on December 22, 2014, which necessarily determines Petitioner’s effective
date of enrollment as December 22, 2014, with a retrospective billing period starting
November 22, 2014.

I. Background and Undisputed Material Facts

In its pre-hearing brief and response to CMS’s motion for summary judgment, Petitioner
states that it “accepts and joins in the undisputed material facts listed in CMS’ Pre-
Hearing Brief.” Petitioner’s Pre-hearing Brief and Opposition to CMS’s Motion for
Summary Judgment (P. Response) at 2. The following are the undisputed material facts,
as set forth in CMS’s pre-hearing brief and motion for summary judgment (CMS Br.):

October 9, 2014: Petitioner submitted a Form CMS-855B to
Noridian to enroll for the first time as a group
October 31, 2014:

November 21, 2014:

December 2, 2014:

December 19, 2014:

February 23, 2015:

April 9, 2015:

practice supplier in Medicare. CMS Ex.
[Exhibit] 1.

Noridian sent a notice to Petitioner requesting
additional information and supporting
documents needed to complete Petitioner’s
application, including Petitioner’s billing
agent’s tax identification number. The notice
informed Petitioner that if it failed to provide
the necessary further information within 30
days, its application could be rejected. CMS
Ex. 2.

Petitioner faxed Noridian information in
response to the October 31, 2014 request. The
response did not include Petitioner’s billing

agent’s tax identification number. See CMS Ex.
3.

Noridian wrote to Petitioner rejecting its
application because it failed to provide all
requested information within 30 days. CMS
Ex. 4.

Petitioner submitted a new Medicare enrollment
application, Form CMS-855B, to Noridian.
CMS Ex. 5. Petitioner concurrently submitted a
request for a Corrective Action Plan (CAP) for
the rejected October application, asking that its
effective date for billing privileges be based on
the submission date of the rejected application.
CMS Ex. 6.

Noridian wrote to Petitioner notifying it that its
second enrollment application was approved
and that its enrollment was effective December
22, 2014 with billing privileges from November
22, 2014. CMS Ex. 7.

Petitioner submitted to Noridian a request for
reconsideration of its effective date of
enrollment of December 22, 2014. CMS Ex. 8.
April 27, 2015: Noridian ruled unfavorably on Petitioner’s
request to change the effective date of its
enrollment. CMS Ex. 9.

CMS Br. at 3-4. In its brief, Petitioner also set forth what it characterized as “additional
undisputed material facts” including that, on December 5, 2014, which was outside of the
30-day requirement, Petitioner faxed the single remaining piece of missing information,
the billing company’s tax identification number, to Noridian. P. Br. at 2-3; P. Ex. | at 3.
However, despite Petitioner’s characterization, the additional facts are not material to my
determination because even if true, as discussed below, they relate to a corrective action
plan, the unintentional nature of Petitioner’s conceded omission, and the reference to a
Noridian practice to only contact a supplier once during a 30-day period to provide
missing application documentation.

Petitioner timely filed a request for hearing (RFH) on June 24, 2015, and the case was
assigned to me for hearing and decision. I issued an Acknowledgment and Pre-Hearing
Order (Order) on July 2, 2015. With its brief, CMS filed nine proposed exhibits (CMS
Exs. 1-9). With its brief, Petitioner filed three proposed exhibits (P. Exs. 1-3). In the
absence of any objection, I admit CMS Exs. 1-9 and P. Exs. 1-3 into the record. CMS
and Petitioner did not list any proposed witnesses or file any written direct testimony.

IL. Discussion

A. Issues
This case presents two issues:
1. Whether CMS is entitled to summary judgment; and

2. Whether Noridian, acting on behalf of CMS, properly established December
22, 2014, as Petitioner’s effective date for enrollment in Medicare, with
Petitioner’s retrospective billing privileges starting on November 22, 2014.

B. Findings of Fact and Conclusions of Law
I. Summary judgment is appropriate.

Summary judgment is appropriate if “the record shows that there is no genuine issue as to
any material fact, and the moving party is entitled to judgment as a matter of law.”
Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The moving party must show that there are no genuine issues of material fact requiring an
evidentiary hearing and that it is entitled to judgment as a matter of law. Jd. If the
moving party meets its initial burden, the non-moving party must “come forward with
specific facts showing that there is a genuine issue for trial...” Matsushita Elec. Indus.
Co. v. Zenith Radio, 475 U.S. 574, 587 (1986). “To defeat an adequately supported
summary judgment motion, the non-moving party may not rely on the denials in its

pleadings or briefs, but must furnish evidence of a dispute concerning a material fact — a
fact that, if proven, would affect the outcome of the case under governing law.” Senior
Rehab., DAB No. 2300, at 3. To determine whether there are genuine issues of material
fact for hearing, an administrative law judge must view the evidence in the light most
favorable to the non-moving party, drawing all reasonable inferences in that party’s
favor. Id.

Here, CMS moved for summary judgment, and the parties do not dispute the facts
material to this case. See CMS Br. at 3-4; P. Br. at 2. The only issue to be resolved in
this case is a matter of law, which as discussed below, must be decided in CMS’s favor.
Accordingly, summary judgment is appropriate.

2. It is undisputed that Noridian rejected Petitioner’s October 2014
enrollment application because Petitioner did not provide requested
information within 30 days.

A provider or supplier that seeks billing privileges under Medicare must “submit
enrollment information on the applicable enrollment application.” 42 C.F.R.

§ 424.510(a). A “provider or supplier must submit a complete enrollment application and
supporting documentation to the designated Medicare fee-for-service contractor,” and the
application must include “complete, accurate, and truthful responses to all information
requested within each section as applicable to the provider or supplier type.” Id.

§ 424.510(d)(1)-(2). “Once the provider or supplier successfully completes the
enrollment process ... CMS enrolls the provider or supplier into the Medicare program.”
Id. § 424.510(a).

CMS “may reject” an enrollment application if a supplier “fails to furnish complete
information on the provider/supplier enrollment application within 30 calendar days
from the date of the contractor request for the missing information.” 42 C.F.R.

§ 424.525(a)(1); see also 42 C.F.R. § 424.502 (definition of Reject/Rejected). A
supplier does not have the right to appeal a rejected application. Id. § 424.525(d).
Rather, the supplier must resubmit a new enrollment application. Id. § 424.525(c).
CMS may extend the 30-day period before rejecting an application “if CMS
determines that the . . . supplier is actively working with CMS to resolve any
outstanding issues.” Jd. § 424.525(b). However, that determination is a discretionary
matter, and it is also not subject to appeal. See id. § 424.525(d).

Petitioner concedes that the enrollment application it submitted to Noridian on
October 9, 2014, was missing information but nevertheless argues that Noridian
wrongly rejected the application. P. Br. at 2, 4. Petitioner argues that I should
“reverse” the rejection and establish an effective date of October 9, 2014, based on the
previously rejected application. P. Br. at 5-6.

The record shows that in an email dated October 31, 2014, Noridian notified Petitioner
that Noridian may reject Petitioner’s enrollment application if Petitioner did not
submit certain information and documentation within 30 calendar days. Noridian
advised Petitioner to “[s]ubmit the requested information before December 1, 2014.”
CMS Ex. 2. Among the information Noridian listed as missing from Petitioner’s
application was Petitioner’s billing agent’s tax identification number. CMS Ex. 2. On
November 21, 2014, in response to Noridian’s request, Petitioner faxed additional
information, but it did not include its billing agent’s tax identification number. See
CMS Ex. 3. Because Petitioner did not submit all the requested information within the
30-day period, Noridian rejected Petitioner’s application on December 2, 2014. CMS
Ex. 4; see P. Ex. 1 at 2.

Petitioner concedes that it submitted “all required missing information except the
biller’s tax ID number on November 21, 2014.” P. Br. at 5. Petitioner admits further
that it faxed the billing agent’s tax identification number to Noridian on December 5,
2014. P. Br. at 2; P. Ex. 1 at 2-3. According to Petitioner, it was “actively working”
to resolve the missing items, but Noridian did not adequately communicate with it
regarding its application and failed to extend the 30-day period in which to supply the
missing information. P. Br. at 2, 4, 5; see RFH.

Once Noridian notified Petitioner on October 31, 2014, that Petitioner needed to
submit certain documentation within 30 days, it was incumbent upon Petitioner to
furnish all the requested information to Noridian “before December 1, 2014.”

Because Petitioner did not furnish all requested information to Noridian within the 30-
day period, Noridian rejected its incomplete October 2014 enrollment application on
December 2, 2014. Once Noridian rejected the October 2014 application, Petitioner
needed to resubmit a new application. See 42 C.F.R. § 424.525(c). I have no
jurisdiction to consider Petitioner’s October 2014 application because a rejection of an
enrollment application is not a determination that may be appealed. See 42 C.F.R.

§ 424.525(d).

3. The undisputed evidence shows that Petitioner’s effective date of
enrollment in Medicare is December 22, 2014, with retrospective
billing privileges starting on November 22, 2014, based upon the
receipt of Petitioner’s subsequent application that Noridian was
able to process to approval.

The effective date of enrollment for physicians, nonphysician practitioners, and
physician and nonphysician practitioner organizations is “the later of the date of filing
of a Medicare enrollment application that was subsequently approved by a Medicare
contractor or the date an enrolled physician or nonphysician practitioner first began
furnishing services at a new practice location.” 42 C.F.R. § 424.520(d). The date of
filing is the date that the Medicare contractor receives a signed enrollment application
that the Medicare contractor is able to process to approval. See Karthik Ramaswamy,
M.D., DAB No. 2565 at 15, 25 (2014). In addition, CMS may permit retrospective
billing for up to 30 days prior to the effective date of enrollment. 42 C.F.R.

§ 424.521(a)(1). The regulations also provide for a longer retrospective billing period
in certain disaster situations not applicable to this case. 42 C.F.R. § 424.521(a)(2).

Following the rejection of its October 2014 application, Petitioner mailed a second
enrollment application on December 19, 2014, which Noridian received on December
22, 2014. CMS Ex. 5. Noridian subsequently approved this application, and on
February 23, 2015, notified Petitioner that its effective enrollment date was December
22, 2014, and that it was eligible for retrospective billing privileges beginning
November 22, 2014. CMS Ex. 7.!

The effective date of enrollment is the date on which a contractor receives a supplier’s
application that it is able to process to approval. Because December 22, 2014 was the
date Noridian received Petitioner’s application that it was able to process to approval,
Noridian correctly established Petitioner’s effective date of enrollment as December 22,
2014, in accordance with 42 C.F.R. § 424.520(d). Further, based on the effective date of
December 22, 2014, Noridian correctly established that the retrospective billing period
for Petitioner commenced on November 22, 2014. 42 C.F.R. § 424.521(a)(1).

4. Iam not authorized to consider Petitioner’s equitable arguments.

Petitioner notes that it serves an area with a very high population of Medicare
beneficiaries and argues that it will incur a significant financial loss if its claims for
services during the period October 9, 2014 through November 21, 2014, are not paid.
RFH; P. Br. at 1. Petitioner contends that Noridian failed to adequately communicate
with it regarding its “inadvertent error in its application that could have been easily
fixed.” P. Br. at 1.

Petitioner’s assertions regarding its good faith efforts to work with Noridian and its
financial hardship are equitable in nature. Even assuming for summary judgment
purposes that Petitioner’s assertions are true, I do not have the authority to consider these
equitable arguments. Neither an administrative law judge nor the Board is authorized to
provide equitable relief by reimbursing and enrolling a supplier who does not meet
statutory or regulatory requirements. US Ultrasound, DAB No. 2302, at 8 (2010);
1866I1CPayday.com, L.L.C., DAB No. 2289, at 14 (2009). Further, I am not able to

' Noridian’s February 23, 2015 letter to Petitioner is somewhat confusing because
Noridian advises Petitioner that the “[e]ffective date” is “November 22, 2014” while also
stating that Petitioner is “[p]articipating [e]ffective December 22, 2014.” CMS Ex. 7.
The parties do not now dispute, however, that December 22, 2014 is the intended
effective date of enrollment, and November 22, 2014, is the retrospective billing date.
CMS Br. at 3; see 42 C.F.R. § 424.521 (a).
consider any actions that were part of a corrective action plan because neither the Act nor
regulations provide for appeal of CMS’s (or the CMS contractor’s) denial of such a plan.

III. Conclusion

I grant summary judgment in favor CMS. There is no genuine dispute of material facts,
and CMS is entitled to judgment affirming the determination that Petitioner’s effective
date of enrollment is December 22, 2014, and its retrospective billing date is November
22, 2014.

/s/
Joseph Grow

Administrative Law Judge
